FILE COPY



    In re Roy L. Smithwick,
          Jr.Appellant/s




                              Fourth Court of Appeals
                                      San Antonio, Texas
                                             January 9, 2014

                                          No. 04-13-00907-CR

                                   IN RE Roy L. SMITHWICK Jr.

                                   Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On December 27, 2013, relator filed a petition for writ of mandamus complaining of the
trial court’s failure to rule on a pending motion. This court is of the opinion that a serious
question concerning the mandamus relief sought requires further consideration. See TEX. R. APP.
P. 52.8(b). The respondent and real party in interest may file a response to the petition in
this court no later than January 23, 2014. Any such response must conform to Texas Rule of
Appellate Procedure 52.4.

           It is so ORDERED on January 9th, 2014.                                  PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1This proceeding arises out of Cause No. 1992CRA00041-D1, styled The State of Texas v. Roy L. Smithwick Jr.,
pending in the 49th Judicial District Court, Webb County, Texas, the Honorable Jose A. Lopez presiding.